Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 16-30 are pending.  Claims 25-30 stand withdrawn without traverse.  Claims 16-24 are under current examination.  

This action is made non-final due to new grounds of rejection for nonstatutory double patenting. 

All rejections not reiterated have been withdrawn.

Claim Objections
Claims 17-24 are objected to because of the following informalities:  Each of claims 17-24 recites an alphanumeric enumerated list; however, there is only one member in each case.  Removing the “a)” following the transitional phrase in each claim would be remedial.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. On page 8, Applicant argues that the use of “a)” is a stylistic feature used for ease of discussion.  The examiner respectfully disagrees.  It is not conventional .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroki et al. (Transactions of the Materials Research Society of Japan Vol 36 No 3, pages 397-400; publication year: 2011).

Hiroki teaches carboxymethyl starch and carboxymethyl cellulose in the form of a hydrogel (para bridging pates 397-398).  
With respect to the preamble requiring that the composition be a medicament as well as the intended uses specified by instant claims 16-21, the examiner notes that the substance carboxymethyl starch and carboxymethyl cellulose are disclosed to be suitable for medical use (page 397, left col, first para), as does the instant application, and as such the examiner considers the limitations regarding use for anastomoses, 
With regard to instant claims 22 and 23, as noted above the composition is a hydrogel and contains water.  

Claims 16-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavkin et al. (US 4,097,606; issue date: 06/27/1978).

Chavkin discloses the substance embraced by the trade name Primojel, which is sodium carboxymethyl starch having a molecular weight of 1,000,000 (col 8, lines 63-66).  The substance consists of the sodium carboxymethyl starch, thus, falls entirely within the metes and bounds of instant claim 16.  
With respect to the preamble requiring that the composition be a medicament as well as the intended uses specified by instant claims 16-21, the examiner notes that the substance carboxymethyl starch (i.e. a medicament consisting of carboxymethyl starch per instant claim 16) has been indicated in the instant application to be suitable for the intended uses recited in the claims, and the substance Primojel is suitable for medical use as Chavkin is directed towards a medication (abstract).  As such the examiner considers the limitations regarding use for anastomoses, epithelial defects, or treating wounds to be taught by Chavkin as the hydrogel disclosed therein would be suitable for the intended uses recited in the claims.  
With regard to instant claim 24, as noted above, Chavkin teaches that Primojel has a molecular weight of 1,000,000 and that it is in the form of particles (col 2, lines 30-40).  

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
On page 9, Applicant argues that neither Hiroki nor Chavkin disclose the claimed composition as a medicament for treating anastomoses. 
Applicant’s arguments are not persuasive because, as noted in the rejection, the language “for treating anastomoses” is an intended use that does not impose any further structural limitation on the claimed substance.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-50 of copending Application No. 16/320,047 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘047 application embrace a composition comprising carboxymethylated starch in gel form and containing water.  The starch has a molecular weight of 500,000 to 11,000,000 Daltons and a size (i.e. particle size) of 30 to 100 microns.   
With respect to the preamble requiring that the composition be a medicament as well as the intended uses specified by instant claims 16-21, the examiner notes that the substance carboxymethyl starch (i.e. a medicament consisting of carboxymethyl starch per instant claim 16) has been indicated in the instant application to be suitable for the intended uses recited in the claims, as such the examiner considers the limitations regarding intended uses do not add further structural limitations to the claimed invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617